DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 8-12 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buehler (20050193901).
Buehler teaches a method of operating a cooking appliance in coordinated communication with a remote server (par. 0453; internet) and a user device spaced apart from the cooking appliance (par. 0436;), the cooking appliance comprising a heating element (par. 0192, 0213, 0218), the method comprising: 
receiving a recipe selection signal of a predetermined recipe at the remote server (par. 0453);
transmitting a recipe information signal to the cooking appliance based on the predetermined recipe, the recipe information signal comprising recipe data (par. 0453);
initiating presentation of the recipe data an image monitor of the cooking appliance to illustrate a portion of the predetermined recipe (par. 0461 list; par. 0461 user selection, par. 0476);
receiving, an appliance confirmation signal from the cooking appliance (signal required to initiate email par. 0476) in response to a discrete recipe action of the predetermined recipe being performed at the cooking appliance subsequent to receiving the recipe selection signal (par. 0476; appropriate place of the program);

receiving a recipe command signal directing the discrete recipe action following receiving the recipe selection signal (par. 0476 email notified); and
initiating the discrete recipe action at the cooking appliance in response to receiving the recipe command signal (par. 0476 user performs task),
wherein the determined status signal automatically advances a presentation of the predetermined recipe at the user device (par. 0476; appropriate place of program), and
wherein the appliance confirmation signal is transmitted in response to initiating the discrete recipe action (par. 0476; continue process).
Wherein the recipe selection signal is received from the user device (par. 0461; internet interface).
Wherein the discrete recipe action comprises a dynamic video presented at the image monitor of the cooking appliance to illustrate a portion of the predetermined recipe (par. 0288; par. 0476 prompts).
Wherein the discrete recipe action comprises activation of the heating element (taken with respect to activation by FPS due to recipe action; continue process0. 
Further comprising receiving a status request signal from the user device prior to transmitting the determined status signal, wherein the determined status signal is transmitted in response to receiving the status request signal (par. 0476). 
The recipe information signal comprises each cooking step of the predetermined recipe for local storage on the cooking appliance (par. 0463).
The discrete recipe action is a first recipe action (par. 0462; list), and wherein the method further comprises: 
receiving a second recipe command signal corresponding to a second recipe action from the user device (par. 0461; recommend based on levels of ingredients in storage); and 

With respect to claim 11, a method of operating a cooking appliance in coordinated communication with a remote server (par. 0464) and a user device spaced apart from the cooking appliance (par. 0436; par. 0476 cell phone), the cooking appliance comprising a heating element (par. 0192, 0213, 0218), the method comprising: 
receiving a recipe selection signal of a predetermined recipe at the remote server (par. 0453);
transmitting a recipe information signal to the cooking appliance based on the predetermined recipe (par. 0439; how to make);
initiating activation of the heating element based on the predetermined recipe for a discrete recipe action of the predetermined recipe subsequent to receiving the recipe selection signal (par. 0444);
receiving an appliance confirmation signal in response to initiating activation of the heating element (par. 0476 during, appropriate place of program), where in response is taken with respect to the cooking program having started; 
transmitting a determined status signal to the user device based on the received appliance confirmation signal (par. 0476 assistance require);
receiving a recipe command signal directing the discrete recipe action following receiving the recipe selection signal (par. 0476 prompts to do); and
initiating the discrete recipe action at the cooking appliance in response to receiving the recipe command signal (par. 0476 user performs task),
wherein the determined status signal automatically advances a presentation of the predetermined recipe at the user device (par. 0476; appropriate place of program),
wherein the appliance confirmation signal is transmitted in response to initiating the discrete recipe action (par. 0476 continue process).
Receiving a status request signal from the user device prior to transmitting the determined status signal (par. 0476; task finished), wherein the determined status signal is transmitted in response to receiving the status request signal (par. 0476; task finished).
Wherein the recipe information signal comprises each cooking step of the predetermined recipe for local storage on the cooking appliance (par. 0453).
The discrete recipe action is a first recipe action (par. 0462; list), and wherein the method further comprises: 

initiating the second recipe action at the cooking appliance based on the received second recipe command signal (par. 0462 flag by list). 
With respect to claim 19, a method of operating a cooking appliance in coordinated communication with a remote server (par. 0464) and a user device spaced apart from the cooking appliance (par. 0436; par. 0476 cell phone), the cooking appliance comprising a heating element (par. 0192, 0213, 0218), the method comprising: 
receiving a recipe selection signal of a predetermined recipe at the remote server (par. 0453);
transmitting a recipe information signal to the cooking appliance based on the predetermined recipe, the recipe information signal comprising recipe data (par. 0453);
initiating presentation of the recipe data an image monitor of the cooking appliance to illustrate a portion of the predetermined recipe (par. 0461 list; par. 0476);
receiving an appliance confirmation signal from the cooking appliance in response to a discrete recipe action of the predetermined recipe being performed at the cooking appliance subsequent to receiving the recipe selection signal (par. 0461 user selection);
transmitting a determined status signal to the user device based on the received appliance confirmation signal (par. 0476; human assistance required);
receiving a status request signal from the user device prior to transmitting the determined status signal (par. 0476 task complete);
receiving a recipe command signal directing the discrete recipe action following receiving the recipe selection signal (par. 0476 notified); and
initiating the discrete recipe action at the cooking appliance in response to receiving the recipe command signal (par. 0476 user performs task),
wherein the determined status signal automatically advances a presentation of the predetermined recipe at the user device (par. 0476; appropriate place of program), and
wherein the appliance confirmation signal is transmitted in response to initiating the discrete recipe action (par. 0476; continue process).
wherein the recipe information signal comprises each cooking step of the predetermined recipe for local storage on the cooking appliance (par. 0439; par. 0453),

and wherein the determined status signal is transmitted in response to receiving the status request signal (par. 0476 continue process).

Response to Arguments
With respect to applicants urgings directed to Buehler, and applicants urging Buehler requires a “further user input”, it is noted the claimed “without further user input” is directed to “the determined status signal being generated”.  Buehler teaches notifying the user automatically without user input.  More specifically, receiving, an appliance confirmation signal from the cooking appliance (signal required to initiate email par. 0476) in response to a discrete recipe action of the predetermined recipe being performed at the cooking appliance subsequent to receiving the recipe selection signal (par. 0476; appropriate place of the program),
transmitting a determined status signal to the user device (par. 0436) based on the received appliance confirmation signal (par. 0476 wired, wireless internet signal for email; par. 0476; human assistance required), the determined status signal being generated at the remote server (par. 0476; internet for email) from the appliance confirmation signal (signal required to initiate email) and without further user input (where without further user input is specific to the determine status signal generated, i.e. taken with respect to automatically generated) following receipt of the appliance confirmation signal to indicate that a particular cooking step has been performed (par. 0476; appropriate place of the program).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN N LEFF whose telephone number is (571)272-6527.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571)270-34753475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/             Primary Examiner, Art Unit 1792